IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RODNEY MCCUTCHEON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1917

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

___________________________/

Opinion filed December 11, 2014.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Rodney McCutcheon, pro se, Appellant.

Sarah J. Rumph, General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and ROWE, JJ., CONCUR.